Name: Commission Regulation (EEC) No 2166/90 of 26 July 1990 reintroducing the levying of the customs duties applicable to television receivers falling within CN codes 8528, originating in Hungary, to which the preferential arrangements of Council Regulation (EEC) No 3896/89 apply
 Type: Regulation
 Subject Matter: Europe;  tariff policy
 Date Published: nan

 27. 7. 90 Official Journal of the European Communities No L 197/47 COMMISSION REGULATION (EEC) No 2166/90 of 26 July 1990 reintroducing the levying of the customs duties applicable to television receivers falling within CN codes 8528, originating in Hungary, to which the preferential arrangements of Council Regulation (EEC) No 3896/89 apply THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3896/89 of 18 December 1989 applying generalized tariff prefe ­ rences for 1990 in respect of certain industrial products originating in developing countries ('), and in particular Article 9 thereof, Whereas, pursuant to Articles 1 and 6 of Regulation (EEC) No 3896/89, suspension of customs duties is accorded to each of the countries or territories listed in Annex III other than those listed in column 4 of Annex I, within the framework of the preferential tariff ceilings fixed in column 6 of Annex I ; Whereas Article 7 of that Regulation provides that the levying of customs duties on imports of the products in question originating in each of the countries and territo ­ ries concerned may at any time be reintroduced as soon as the individual ceilings in question are reached at Community level ; Whereas, in the case of television receivers falling within CN code 8528, originating in Hungary, the individual ceiling amounts to ECU 4 200 000 ; whereas that ceiling was reached on 20 March 1990 ; by charges of imports into the Community of the products in question origina ­ ting in Hungary ; whereas, it is appropriate to reintroduce the levying of customs duties for the products in question with regard to Hungary, HAS ADOPTED THIS REGULATION : Article 1 As from 30 July 1990, the levying of customs duties, suspended in pursuance of Council Regulation (EEC) No 3896/89 , shall be reintroduced on imports into the Community of the following products, originating in Hungary : Order No CN code Description 10.1055 8528 10 40 8528 10 50 8528 10 71 8528 10 73 8528 10 75 8528 10 78 Television receivers (including video monitors and video projec ­ tors) whether or not combined in the same housing, with radio ­ broadcast receivers or sound or video recording or reproducing apparatus  Colour   Television projection equipment   Apparatus incorporating a videophonic recorder or repro ­ ducer   Television receivers with integral tube Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 26 July 1990 . For the Commission Christiane SCRIVENER Member of the Commission (') OJ No L 383 , 30 . 12 . 1989 , p. 1 .